Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
This Office action is in response to the application filed on October 2, 2018. 
Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.
Specification
Title is objected to for failure to be sufficiently descriptive.
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.
Claim Objections
Claims 1-15, 17, and 19-20 are objected to because of the following informalities: 
Claims 1, 3-15, and 17 
“the backing material layer” should be --the circular-arc backing material layer--
Claim 2 
“the respective cable wiring parts” should be --respective cable wiring parts--
Claims 3-4 
“the backing layer” should be --the circular-arc backing material layer--
Claims 5-6 
“the same plane” should be --a same plane--
Claims 11-12 
“the other outer side surface” should be --another outer side surface--
Claim 17 
“less.” should be --less:--
Claims 19-20 
“the electrode wiring boards” should be --the three or more electrode wiring boards--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-8, and 11-19 are rejected under AIA  35 U.S.C. 102(a)(1) as 
being anticipated by Wakabayashi et al. (U.S. Publication No. 2007/0167814; hereinafter “Wakabayashi”).
Regarding claim 1, Wakabayashi discloses an ultrasonic oscillator unit comprising: an ultrasonic oscillator array (Figs. 2-6; Fig. 2, 33) in which a plurality of ultrasonic oscillators (Figs. 2-6; Figs. 2/4, 38) having a rod shape (Figs. 2-6; Fig. 2) are arranged (Figs. 2-6; Figs. 2/4) in a circular-arc shape (Figs. 2-6; Figs. 2/4) while aligning (Figs. 2-6; Figs. 2/4) in a longitudinal direction (Figs. 2-6; Figs. 2/4) of the rod shape (Figs. 2-6; Fig. 2); an electrode part (Figs. 2-6; Figs. 5-6, part containing 65/66/76) that is provided in at least one end surface (Figs. 2-6, end surface containing part containing 65/66/76) of the plurality of ultrasonic oscillators (Figs. 2-6; Figs. 2/4, 38) perpendicular (Figs. 2-6) to the longitudinal direction (Figs. 2-6; Figs. 2/4) and has a plurality of electrodes (Figs. 2-6; Figs. 5-6, 65/66/76) electrically connected (Figs. 2-6) to the plurality of ultrasonic oscillators (Figs. 2-6; Figs. 2/4, 38), respectively; a circular-arc backing material layer (Figs. 2-6; Fig. 4, 97) disposed (Figs. 2-6; Fig. 4) on a rear surface (Figs. 2-6; Fig. 4, rear surface of 33) of the ultrasonic oscillator array (Figs. 2-6; Fig. 2, 33) that becomes a center side (Figs. 2-6; Fig. 4, center side of 4) of the circular-arc shape (Figs. 2-6; Figs. 2/4); three or more electrode wiring boards (Figs. 2-6; Figs. 4-5, 61) electrically connected (Figs. 2-6) to the plurality of electrodes (Figs. 2-6; Figs. 5-6, 65/66/76) of the electrode part (Figs. 2-6; Figs. 5-6, part containing 65/66/76); and three or more connectors (Figs. 2-6; Fig. 6, connectors connecting coaxial lines 36/wirings 96 to array electrodes) to which a plurality of cables (Figs. 2-6; Figs. 2-3, coaxial lines 36/wirings 96; [0103]) are connected (Figs. 2-6), respectively, wherein the three or more electrode wiring boards (Figs. 2-6; Figs. 4-5, 61) are respectively mounted (Figs. 2-6) to the three or more connectors (Figs. 2-6; Fig. 6, connectors connecting coaxial lines 36/wirings 96 to array electrodes) and electrically connect (Figs. 2-6) the plurality of electrodes (Figs. 2-6; Figs. 5-6, 65/66/76) of the electrode part (Figs. 2-6; Figs. 5-6, part containing 65/66/76) to the plurality of cables (Figs. 2-6; Figs. 2-3, coaxial lines 36/wirings 96; [0103]), and wherein the three or more connectors (Figs. 2-6; Fig. 6, connectors connecting coaxial lines 36/wirings 96 to array electrodes) are arranged (Figs. 2-6) in a width direction (Figs. 2-6) of the backing material layer (Figs. 2-6; Fig. 4, 97) in the longitudinal direction (Figs. 2-6) on a rear surface side (Figs. 2-6; Fig. 4, rear surface side of 97) of the backing material layer (Figs. 2-6; Fig. 4, 97) opposite (Figs. 2-6) to the ultrasonic oscillator array (Figs. 2-6; Fig. 2, 33).  
Regarding claim 2, Wakabayashi discloses the ultrasonic oscillator unit according to claim 1, further comprising: three or more cable wiring boards (Figs. 2-6; Figs. 2-3, boards connected to coaxial lines 36/wirings 96) each including a cable wiring part (Figs. 2-6; Figs. 2-3, cable wiring part of boards connected to coaxial lines 36/wirings 96) to which the plurality of cables (Figs. 2-6; Figs. 2-3, coaxial lines 36/wirings 96; [0103]) are connected (Figs. 2-6; [0103]), wherein the respective cable wiring parts (Figs. 2-6; Figs. 2-3, cable wiring part of boards connected to coaxial lines 36/wirings 96) of the three or more cable wiring boards (Figs. 2-6; Figs. 2-3, boards connected to coaxial lines 36/wirings 96) and the three or more electrode wiring boards (Figs. 2-6; Figs. 4-5, 61) are respectively connected (Figs. 2-6; [0103]) to each other (Figs. 2-6; [0103]) by the three or more connectors (Figs. 2-6; Fig. 6, connectors connecting coaxial lines 36/wirings 96 to array electrodes).  
Regarding claim 3, Wakabayashi discloses the ultrasonic oscillator unit according to claim 1, wherein the backing material layer (Figs. 2-6; Fig. 4, 97) has an outer surface (Figs. 2-6; Fig. 4, outer surface of 97) having a circular-arc cross-section (Figs. 2-6; Fig. 4) on the rear surface (Figs. 2-6; Fig. 4, rear surface of 33) of the ultrasonic oscillator array (Figs. 2-6; Fig. 2, 33) and has a recess (Figs. 2-6; Fig. 4, recess for wirings 96) on a side opposite (Figs. 2-6; Fig. 4, side opposite to outer surface of 97) to the outer surface (Figs. 2-6; Fig. 4, outer surface of 97), and wherein at least portions of the three or more connectors (Figs. 2-6; Fig. 6, connectors connecting coaxial lines 36/wirings 96 to array electrodes) are disposed (Figs. 2-6; Fig. 4) within the recess (Figs. 2-6; Fig. 4, recess for wirings 96) of the backing layer (Figs. 2-6; Fig. 4, 97).  
Regarding claim 4, Wakabayashi discloses the ultrasonic oscillator unit according to claim 2, wherein the backing material layer (Figs. 2-6; Fig. 4, 97) has an outer surface (Figs. 2-6; Fig. 4, outer surface of 97) having a circular-arc cross-section (Figs. 2-6; Fig. 4) on the rear surface (Figs. 2-6; Fig. 2, rear surface of 33) of the ultrasonic oscillator array (Figs. 2-6; Fig. 2, 33) and has a recess (Figs. 2-6; Fig. 4, recess for wirings 96) on a side opposite (Figs. 2-6; Fig. 4, side opposite to outer surface of 97) to the outer surface (Figs. 2-6; Fig. 4, outer surface of 97), and wherein at least portions of the three or more connectors (Figs. 2-6; Fig. 6, connectors connecting coaxial lines 36/wirings 96 to array electrodes) are disposed (Figs. 2-6; Fig. 4) within the recess (Figs. 2-6; Fig. 4, recess for wirings 96) of the backing layer (Figs. 2-6; Fig. 4, 97).  
Regarding claim 7, Wakabayashi discloses the ultrasonic oscillator unit according to claim 3, wherein the recess (Figs. 2-6; Fig. 4, recess for wirings 96) of the backing material layer (Figs. 2-6; Fig. 4, 97) is provided from an outer side surface (Figs. 2-6; Fig. 4, outer side surface of 97) of the backing material layer (Figs. 2-6; Fig. 4, 97) in the width direction (Figs. 2-6; Fig. 4, width direction of 97) thereof toward (Figs. 2-6; Fig. 4) a center side (Figs. 2-6; Fig. 4, center side of 97) thereof in the width direction (Figs. 2-6; Fig. 4, width direction of 97).  
Regarding claim 8, Wakabayashi discloses the ultrasonic oscillator unit according to claim 4, wherein the recess (Figs. 2-6; Fig. 4, recess for wirings 96) of the backing material layer (Figs. 2-6; Fig. 4, 97) is provided from an outer side surface (Figs. 2-6; Fig. 4, outer side surface of 97) of the backing material layer (Figs. 2-6; Fig. 4, 97) in the width direction (Figs. 2-6; Fig. 4, width direction of 97) thereof toward (Figs. 2-6; Fig. 4) a center side (Figs. 2-6; Fig. 4, center side of 97) thereof in the width direction (Figs. 2-6; Fig. 4, width direction of 97).  
Regarding claim 11, Wakabayashi discloses the ultrasonic oscillator unit according to claim 3, wherein the recess (Figs. 2-6; Fig. 4, recess for wirings 96) of the backing material layer (Figs. 2-6; Fig. 4, 97) is either a through-hole (Figs. 2-6; Fig. 4, hole for wirings 96) penetrating (Figs. 2-6; Fig. 4) from one outer side surface (Figs. 2-6; Fig. 4, one outer side surface of 97) of two outer side surfaces (Figs. 2-6; Fig. 4, two outer side surfaces of 97) of the backing material layer (Figs. 2-6; Fig. 4, 97) on both sides in the width direction (Figs. 2-6; Fig. 4, width direction of 97) thereof to the other outer side surface (Figs. 2-6; Fig. 4, other outer side surface of 97) thereof, or a counterbore (Figs. 2-6; Fig. 4, path for wirings 96) recessed from at least one outer side surface (Figs. 2-6; Fig. 4, one outer side surface of 97) of the backing material layer (Figs. 2-6; Fig. 4, 97) in the width direction (Figs. 2-6; Fig. 4, width direction of 97) thereof toward (Figs. 2-6; Fig. 4) the center side (Figs. 2-6; Fig. 4, center side) thereof in the width direction (Figs. 2-6; Fig. 4, width direction of 97).  
Regarding claim 12, Wakabayashi discloses the ultrasonic oscillator unit according to claim 4, wherein the recess (Figs. 2-6; Fig. 4, recess for wirings 96) of the backing material layer (Figs. 2-6; Fig. 4, 97) is either a through-hole (Figs. 2-6; Fig. 4, hole for wirings 96) penetrating (Figs. 2-6; Fig. 4) from one outer side surface (Figs. 2-6; Fig. 4, one outer side surface of 97) of two outer side surfaces (Figs. 2-6; Fig. 4, two outer side surfaces of 97) of the backing material layer (Figs. 2-6; Fig. 4, 97) on both sides in the width direction (Figs. 2-6; Fig. 4, width direction of 97) thereof to the other outer side surface (Figs. 2-6; Fig. 4, other outer side surface of 97) thereof, or a counterbore (Figs. 2-6; Fig. 4, path for wirings 96) recessed from at least one outer side surface (Figs. 2-6; Fig. 4, one outer side surface of 97) of the backing material layer (Figs. 2-6; Fig. 4, 97) in the width direction (Figs. 2-6; Fig. 4, width direction of 97) thereof toward (Figs. 2-6; Fig. 4) the center side (Figs. 2-6; Fig. 4, center side) thereof in the width direction (Figs. 2-6; Fig. 4, width direction of 97).  
Regarding claim 13, Wakabayashi discloses the ultrasonic oscillator unit according to claim 11, wherein the through-hole (Figs. 2-6; Fig. 4, hole for wirings 96) has a cross-sectional shape (Figs. 2-6; Fig. 4) hollowed out in a rectangular shape (Figs. 2-6; Fig. 4), a polygonal shape (Figs. 2-6; Fig. 4), or a circular shape (Figs. 2-6; Fig. 4), wherein the counterbore (Figs. 2-6; Fig. 4, path for wirings 96) is formed from at least one outer side surface (Figs. 2-6; Fig. 4, one outer side surface of 97) of the backing material layer (Figs. 2-6; Fig. 4, 97) in the width direction (Figs. 2-6; Fig. 4, width direction of 97) thereof toward (Figs. 2-6; Fig. 4) the center side thereof in the width direction (Figs. 2-6; Fig. 4, width direction of 97), and wherein the counterbore (Figs. 2-6; Fig. 4, path for wirings 96) is a rectangular counterbore (Figs. 2-6; Fig. 4), a polygonal counterbore (Figs. 2-6; Fig. 4), a bow-shaped counterbore (Figs. 2-6; Fig. 4), a semicircular counterbore (Figs. 2-6; Fig. 4), a pyramidal counterbore , or a conical counterbore.  
Regarding claim 14, Wakabayashi discloses the ultrasonic oscillator unit according to claim 3, wherein two connectors (Figs. 2-6; Fig. 6, connectors connecting coaxial lines 36/wirings 96 to array electrodes) of the three or more connectors (Figs. 2-6; Fig. 6, connectors connecting coaxial lines 36/wirings 96 to array electrodes) are respectively disposed on two outer side surface sides (Figs. 2-6; Fig. 4, two outer side surface sides of 97) on both sides (Figs. 2-6; Fig. 4, both sides of 97) in the width direction (Figs. 2-6; Fig. 4, width direction of 97) of the backing material layer (Figs. 2-6; Fig. 4, 97), within the recess (Figs. 2-6; Fig. 4, recess for wirings 96) of the backing material layer (Figs. 2-6; Fig. 4, 97), and wherein one or more remaining connectors (Figs. 2-6; Fig. 6, connectors connecting coaxial lines 36/wirings 96 to array electrodes) of the three or more connectors (Figs. 2-6; Fig. 6, connectors connecting coaxial lines 36/wirings 96 to array electrodes) are disposed (Figs. 2-6; Figs. 3-4) between the two connectors (Figs. 2-6; Fig. 6, connectors connecting coaxial lines 36/wirings 96 to array electrodes) within the recess (Figs. 2-6; Fig. 4, recess for wirings 96) of the backing material layer (Figs. 2-6; Fig. 4, 97).  
Regarding claim 15, Wakabayashi discloses the ultrasonic oscillator unit according to claim 3, further comprising: a filler layer (Figs. 2-6; Fig. 4, portion of 97 filling wiring portions), made of a heat-conduction member ([0160]), which fills a gap (Figs. 2-6; Fig. 4, gap between connectors) of the recess (Figs. 2-6; Fig. 4, recess between connectors) between at least one connector (Figs. 2-6; Fig. 6, connectors connecting coaxial lines 36/wirings 96 to array electrodes) of the three or more connectors (Figs. 2-6; Fig. 6, connectors connecting coaxial lines 36/wirings 96 to array electrodes), the three or more electrode wiring boards (Figs. 2-6; Figs. 4-5, 61), and the plurality of cables (Figs. 2-6, coaxial lines 36/wirings 96; [0103]), which are housed (Figs. 2-6; Fig. 4) in the recess (Figs. 2-6; Fig. 4, recess for wirings 96) of the backing material layer (Figs. 2-6; Fig. 4, 97), and the backing material layer (Figs. 2-6; Fig. 4, 97).  
Regarding claim 16, Wakabayashi discloses the ultrasonic oscillator unit according to claim 3, further comprising: a filler layer (Figs. 2-6; Fig. 4, portion of 97 filling wiring portions), made of a heat-conduction member ([0160]), which covers ([0160]) at least portions ([0160]) of the three or more electrode wiring boards (Figs. 2-6; Figs. 4-5, 61), the three or more connectors (Figs. 2-6; Fig. 6, connectors connecting coaxial lines 36/wirings 96 to array electrodes), and the plurality of cables (Figs. 2-6; Figs. 2-3, coaxial lines 36/wirings 96; [0103]).  
Regarding claim 17, Wakabayashi discloses the ultrasonic oscillator unit according to claim 15, wherein, in a case where an acoustic impedance of the filler layer (Figs. 2-6; Fig. 4, portion of 97 filling wiring portions) is defined as Zp and an acoustic impedance of the backing material layer (Figs. 2-6; Fig. 4, 97) is defined as Zb, an acoustic impedance reflectivity Q between the filler layer (Figs. 2-6; Fig. 4, portion of 97 filling wiring portions) and the backing material layer (Figs. 2-6; Fig. 4, 97), which is expressed using the following Equation (1) is 50% or less (Figs. 2-6). 
Q = 100 x |Zp - Zb|/(Zp + Zb)		(1)  
Here, the unit of the acoustic impedance Zp and Zb is kg/(m2-s).  
Regarding claim 18, Wakabayashi discloses the ultrasonic oscillator unit according to claim 15, wherein a thermal conductivity ([0160]) of the filler layer (Figs. 2-6; Fig. 4, portion of 97 filling wiring portions) is equal to or more than 1.0 W/m-K ([0161]).  
Regarding claim 19, Wakabayashi discloses the ultrasonic oscillator unit according to claim 1, wherein the electrode wiring boards (Figs. 2-6; Figs. 4-5, 61) are flexible printed wired boards (Figs. 2-6; Figs. 4-5, 61; [0131]) or rigid printed wiring boards.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 9-10 are rejected under 35 U.S.C. 103 as being 
unpatentable over Wakabayashi in view of Wakabayashi et al. (U.S. Publication No. 2002/0156373; hereinafter “Wakabayashi ‘373”).
Regarding claim 5, Wakabayashi teaches the ultrasonic oscillator unit according to claim 3, wherein the backing material layer (Figs. 2-6; Fig. 4, 97) has a circular columnar shape (Figs. 2-6; Fig. 4) and wherein a bottom surface (Figs. 2-6; Fig. 4, bottom surface of 97) of the backing material layer (Figs. 2-6; Fig. 4, 97) is one continuous plane (Figs. 2-6; Fig. 4) located on the same plane (Figs. 2-6; Fig. 4) or two separated planes located on the same plane. Wakabayashi does not teach a semicircular shape, a shape obtained by cutting a column with a plane parallel to a centerline of the column, a semicylindrical shape, or a bow shape.
Wakabayashi ‘373, however, does teach a semicircular shape (Figs. 1/5; [0024]; [Claim 3]), a shape (Figs. 1/5; [0024]; [Claim 3]) obtained by cutting a column (Figs. 1/5; [0024]; [Claim 3]) with a plane (Figs. 1/5; [0024]; [Claim 3]) parallel (Figs. 1/5; [0024]; [Claim 3]) to a centerline (Figs. 1/5; [0024]; [Claim 3]) of the column (Figs. 1/5; [0024]; [Claim 3]), a semicylindrical shape (Figs. 1/5; [0024]; [Claim 3]), or a bow shape (Figs. 1/5; [0024]; [Claim 3]).    
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wakabayashi to include the features of Wakabayashi ‘373 because it would provide a compact curved shape and high-density curved surface thereby increasing ease of mounting the ultrasonic transducers of an array form. 
Regarding claim 6, Wakabayashi teaches the ultrasonic oscillator unit according to claim 4, wherein the backing material layer (Figs. 2-6; Fig. 4, 97) has a circular columnar shape (Figs. 2-6; Fig. 4) and wherein a bottom surface (Figs. 2-6; Fig. 4, bottom surface of 97) of the backing material layer (Figs. 2-6; Fig. 4, 97) is one continuous plane (Figs. 2-6; Fig. 4) located on the same plane (Figs. 2-6; Fig. 4) or two separated planes located on the same plane. Wakabayashi does not teach a semicircular shape, a shape obtained by cutting a column with a plane parallel to a centerline of the column, a semicylindrical shape, or a bow shape.
Wakabayashi ‘373, however, does teach a semicircular shape (Figs. 1/5; [0024]; [Claim 3]), a shape (Figs. 1/5; [0024]; [Claim 3]) obtained by cutting a column (Figs. 1/5; [0024]; [Claim 3]) with a plane (Figs. 1/5; [0024]; [Claim 3]) parallel (Figs. 1/5; [0024]; [Claim 3]) to a centerline (Figs. 1/5; [0024]; [Claim 3]) of the column (Figs. 1/5; [0024]; [Claim 3]), a semicylindrical shape (Figs. 1/5; [0024]; [Claim 3]), or a bow shape (Figs. 1/5; [0024]; [Claim 3]).    
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wakabayashi to include the features of Wakabayashi ‘373 because it would provide a compact curved shape and high-density curved surface thereby increasing ease of mounting the ultrasonic transducers of an array form. 
Regarding claim 9, Wakabayashi as modified teaches the ultrasonic oscillator unit according to claim 5, wherein the recess (Figs. 2-6; Fig. 4, recess for wirings 96) of the backing material layer (Figs. 2-6; Fig. 4, 97) is provided from an outer side surface (Figs. 2-6; Fig. 4, outer side surface of 97) of the backing material layer (Figs. 2-6; Fig. 4, 97) in the width direction (Figs. 2-6; Fig. 4, width direction of 97) thereof toward (Figs. 2-6; Fig. 4) a center side (Figs. 2-6; Fig. 4, center side of 97) thereof in the width direction (Figs. 2-6; Fig. 4, width direction of 97).    
Regarding claim 10, Wakabayashi as modified teaches the ultrasonic oscillator unit according to claim 6, wherein the recess (Figs. 2-6; Fig. 4, recess for wirings 96) of the backing material layer (Figs. 2-6; Fig. 4, 97) is provided from an outer side surface (Figs. 2-6; Fig. 4, outer side surface of 97) of the backing material layer (Figs. 2-6; Fig. 4, 97) in the width direction (Figs. 2-6; Fig. 4, width direction of 97) thereof toward (Figs. 2-6; Fig. 4) a center side (Figs. 2-6; Fig. 4, center side of 97) thereof in the width direction (Figs. 2-6; Fig. 4, width direction of 97).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over 
Wakabayashi in view of Kuniyasu (U.S. Publication No. 2006/0241473; hereinafter “Kuniyasu”).
Regarding claim 20, Wakabayashi teaches the ultrasonic oscillator unit according to claim 1, wherein the electrode wiring boards (Figs. 2-6; Figs. 4-5, 61) are electrically connected (Figs. 2-6) to the electrode part (Figs. 2-6; Figs. 5-6, part containing 65/66/76), and are disposed (Figs. 2-6; Fig. 2) on outer side surface (Figs. 2-6; Fig. 2, outer side surface of 33), in the width direction (Figs. 2-6; Fig. 2, width direction of 33), of the ultrasonic oscillator array (Figs. 2-6; Fig. 2, 33) in the longitudinal direction (Figs. 2-6; Fig. 2). Wakabayashi does not teach a heat fusion connection.
Kuniyasu, however, does teach a heat fusion connection ([0172]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wakabayashi to include the features of Kuniyasu because it would require low power and low process temperature thereby reducing no thermal distortions and residual stresses in the joint parts.
Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

26 July 2022

/EMILY P PHAM/Primary Examiner, Art Unit 2837